DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Special Status
The present application has been accorded “special” status as participating in the Patent Prosecution Highway (PPH) pilot program.
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/EP2020/078110 filed 10/07/2020 which designated the U.S. and claims the benefit of EP19203532.7, filed 10/16/2019. 
While acknowledgment is made of Applicant's claim for foreign priority based on application EP19203532.7, the Examiner notes that Applicant has not filed a certified copy as required by 37 CFR 1.55. The Examiner further notes that while such priority documents are often automatically retrieved into the file, as of yet, no such documents have been properly placed into the file, and ultimately it is Applicant’s responsibility to ensure that such certified documents are submitted. The Examiner suggests that Applicant file the certified copy of the foreign priority document rather than wait to see if the files are automatically retrieved at a later date.	
Information Disclosure Statement
  The information disclosure statement(s) (IDS) submitted on 04/14/2022 and 09/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. The present Examiner notes that Applicant has provided for the PPH the International Search Report and the Written Opinion for PCT/EP2020/078110 wherein the counterpart independent claims were found allowable over ascertained closest prior art “EP 2175256 A2” (designated as “A” type reference); however, the present Examiner has identified additional prior art not previously of record, and the present claims are rejected thereover.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The drawings are correspondingly objected to for failing to comply with PCT Rule 11 as catchwords are indispensable to the understanding of the unlabeled non-descriptive representations, wherein PCT Rule 11.11 Words in Drawings states (bold for emphasis):
(a) The drawings shall not contain text matter, except a single word or words, when absolutely indispensable, such as "water," "steam," "open," "closed," "section on AB," and, in the case of electric circuits and block schematic or flow sheet diagrams, a few short catchwords indispensable for understanding.
(b) Any words used shall be so placed that, if translated, they may be pasted over without interfering with any lines of the drawings.

Non-descriptive representations need appropriate legends in the form of descriptive text labels in addition to any reference characters already present (e.g., but not necessarily limited to, boxes with references S1, S3, S4, 16, 22, 34, & 35. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The Examiner emphasizes that the requested text matter is indispensable for proper understanding.  The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”), and MPEP Appendix T Rule 11.11.  The Appropriate Correction is required. 
The drawings (fig. 6 and fig. 8) are objected to under 37 CFR 1.84(o) for lacking suitable descriptive legends, and correspondingly objected to for failing to comply with PCT Rule 11 as catchwords are indispensable to the understanding of the plots. Suitable descriptive legends are required by the Examiner for understanding of the drawing. The descriptive legends should contain as few words as possible. In particular, the following legend(s) is/are required: at least plot Title(s) for figs. 6 & 8, the Examiner suggesting that for fig. 6 that the catchword “envelope” or other grammatical or phrase variation is provided and that for fig. 8 the left plot is identified as obtained from “FFT” and the right plot is identified as obtained from the “Goertzel” algorithm.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
inconsistent nomenclature/notation pertaining to the use/absence of capitalization & subscripts including for samples (e.g., Sn-1, sn-1, sn-1, etc.).
Appropriate correction is required.
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
of insufficient assistance to the reader in deciding whether to consult the full patent text, inclusive of absence of preferred modifications/alternatives, the Examiner noting in particular the lack of examples/preferred types of 1) physical quantities (e.g., speed, vibration, current), 2) spectral features (e.g., amplitude at specific frequencies), and 3) supplemental variables, as well as the absence of mentioning use of 4) the Goertzel Algorithm and 5) enveloping.
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.	
Claim Objections
Claim(s) 1-6 and 11-13 is/are objected to because of the following informalities:  
As to independent claim 1,
 “Computer” and “Condition Monitoring” should not be capitalized as they are neither the first word of a sentence nor proper nouns.
As to independent claim 6,
 similar to the analysis above, “Computer” should  not be capitalized.
As to independent claim 11,
 similar to the analysis above, “System” should not be capitalized.
As to the dependent claims, 
similar to the analysis above, the second word of a sentence should not be capitalized unless a proper noun.
As to independent claim 1 and similarly for independent claims 6 and 11,
 “Sn-1” and “sn-1” nomenclature/notation is inconsistent; Examiner suggests consistent nomenclature/notation including consistent capitalization, and further across all variations of the variable with similar names where possible (for example, for other iterations having consistent capitalization or absence thereof), and yet further consistency with the disclosure, noting that in [0030] as originally filed the iteration (n, n-1, etc.) is a subscript. The Examiner prefers, but does not require, the nomenclature/notation of [0030].
As to independent claim 1 and similarly for independent claims 6 and 11,
 “>=” while understood to be representative of “greater than or equal”, is more properly presented as “≥”.
As to claim 2:
“in-real time” misplaces the dash and should instead be “in real-time”;
“an biquad” should be “a[[n]] biquad” for grammatical agreement between the article and the consonant sound of the following word; and
“IQ envelope detector” utilizes an acronym/abbreviation without first introducing the acronym/abbreviations in the claim, thereby being inconveniently unclear (without rising to the level of a rejection as understood), and the Examiner suggests that the first instance of an acronym/abbreviation be spelled out, such as “In-phase Quadrature (IQ) envelope detector”
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 and 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claim 1, and similarly regarding independent claims 6 and 11,
 there is insufficient antecedent basis for the limitations "Lenv", “senv,n” and “Senv,n-1”, “senv,n-2” in independent claim 1, and the limitation “based on the L samples or Lenv samples including the current sample sn or senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope” is an awkwardly complex sentence structure with multiple possible (mis)interpretations including for which limitations are in the alternative and which are required together (i.e., the grammar is so unclear as to be difficult to discern which samples are required). However, to the best understanding of the Examiner, the "Lenv", “senv,n” and “Senv,n-1” all appear be referencing the later introduced envelope (which still lacks explicit connection to the remainder of the claim, but appears to be an envelope of the input data based on dependent claim 2 later introducing “deriving in-real time samples of an envelope of the input data”), and the alternatives are more likely than not whether the envelope is used (i.e., based on the data and utilizing L, sn, sn-1, & sn-2 , or based on the envelope of the data and utilizing Lenv, Senv,n, senv,n-1, & senv,n-2). Independent claims 6 and 11 are rejected for substantially the same analysis and reason(s) as provided for independent claim 1.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Moutsouriz et al (AU 2017206138 A1; hereafter “Moutsouriz”) in view of newly cited Banks (NPL “The Goertzel Algorithm”; hereafter “Banks”). 

Regarding independent claim 1, as best understood,
 
 Moutsouriz teaches a computer-implemented method of condition monitoring for rotating machines (Title “Improvements In Rotating Shaft And Component Monitoring, Methods And Communications Systems Therefor”; see fig. 2 for exemplary structure of rotating machine monitoring; [0098] “the invention may be embodied in many different forms, including computer program logic for use with a processor”; [0099]-[0102] additional computer implementation details; [0026] “real-time measurement and detection”; [0059] “analysis (or the possibility thereof) is performed in real-time; [0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; Abstract “monitoring and/or detecting the failure or other anomaly”; [0060] “failure detection is ongoing/automatic and in real-time”), the method comprising:
continuously receiving samples of input data (input data inclusive of from sensors; [0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor and/or processor”; [0052]-[0057], [0089] exemplary alternative/additional sensors) based on at least one physical quantity (inclusive of speed, vibration, electrical current, etc.) over time of a rotating machine (see Abstract and first paragraph of the description for exemplary rotating machines, and [0044] “invention may be broadly applied to many different applications where there is a rotating shaft”);
updating in real-time M accumulator variables (see physical quantities and input data citations above), where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data (implicit to real-time use of Goertzel algorithm; additional obviousness analysis provided);
computing in real-time N spectral features (inclusive of magnitudes at failure frequencies), where N  >= 1, based on the M accumulator variables and m supplemental variables (supplemental variables implicit to Goertzel, inclusive of well-known coefficients, and associated with memory; exemplary inclusive of specifying the particular frequencies for the filtering), where m >= 1 ([0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; [0030] “monitoring the and determining if there has been a change in magnitude of the spectral energy at the calculated at least one failure frequency”); and
determining a condition of the rotating machine ([0015] “indicated by the condition”) based on the N spectral features wherein the M accumulator variables are updated in real-time based on the L samples or Lenv samples including the current sample sn or senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope and the N spectral features are computed in real-time by a Goertzel Algorithm (computations of iterations of samples implicit to Goertzel algorithm; additional obviousness analysis provided; [0073] “envelope”);
wherein the totality of the M accumulator variables is sufficient to determine the condition of the rotating machine (presumed operability of invention for so determining condition), and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data (Examiner notes that  supplemental variables are part of preset/computed variables of Goertzel algorithm (e.g., target frequencies, sample rate, coefficients, associated memory, etc.; see additional obviousness analysis).
The Examiner notes with respect to the above teachings being shown in different figures and/or described in different portions of the disclosure (Moutsouriz breaks the disclosure into sections focused on individual components, measurements, analysis, energy, identification, organization, etc., rather than a full description of particular embodiments in a single section) and that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine Moutsouriz’s sensors for rotating machines with Moutsouriz component monitoring (Title) for the expected purpose of so providing component monitoring data thereof, to combine Moutsouriz’s broad application ([0044]) with Moutsouriz component monitoring for the expected purpose increasing utility and versatility of the component monitoring, to combine in the addition and/or alternative Moutsouriz’s monitoring of various physical quantities inclusive of speed, vibration, electrical current, etc. with Moutsouriz’s component monitoring for the expected purpose of providing additional/alternative data indicative of different applications and/or aspects thereof and thus providing more comprehensive and/or tailored monitoring of components, to combine Moutsouriz’s Goertzel algorithm ([0073]) with Moutsouriz’s component monitoring for the expected purpose of real-time analysis in a more computationally efficient manner thereby saving on time, hardware costs, and associated computational and/or memory space, and to combine Moutsouriz’s computer-implementation with Moutsouriz’s component monitoring for the expected efficiency and error reduction associated with automation via computer implementation, etc.
	Moutsouriz does not explicitly state (emphasizing the lack of description of the well-known and understood Goertzel algorithm which so implicitly enables an ordinary artisan to at once so envisage): updating in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data; computing in real-time N spectral features, where N  >= 1, based on the M accumulator variables and m supplemental variables, where m >= 1; and determining a condition of the rotating machine based on the N spectral features wherein the M accumulator variables are updated in real-time based on the L samples or Lenv samples including the current sample sn or senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope and the N spectral features are computed in real-time by a Goertzel Algorithm wherein the totality of the M accumulator variables is sufficient to determine the condition of the rotating machine, and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data.
	However:
The Examiner takes Official Notice that such dependence of the Goertzel algorithm (filter) on the current sample and the two previous samples and the precalculated/chosen coefficients and parameters is well-known and understood.
As factual evidence thereof, Banks teaches the Goertzel algorithm: updating in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data; computing in real-time N spectral features, where N  >= 1, based on the M accumulator variables and m supplemental variables, where m >= 1; wherein the M accumulator variables are updated in real-time based on the L samples including the current sample sn, a first preceding sample sn-1, and a second preceding sample sn-2 of the input data and the N spectral features are computed in real-time by a Goertzel Algorithm, and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data (see explanation of Precomputed constants, variables, and values, inclusive of for Q0, Q1, Q2 and iteration of updating (e.g., Q1 is just the value of Q0 last time), the block size, the sampling rate, the target frequency(s), and the determined magnitude of the target frequencies (page 1 “You can take the square root of this result to get the relative magnitude”) (The Examiner notes that comparison/mapping between the chosen nomenclature of variable names is most easily discernable from Applicant’s pseudocode description, see instant [0037]-[0051], and Bank’s formula’s; for example, in instant sn, sn-1, & sn-2 are sample, sprev, and sprev2 in the instant pseudo code resulting in pseudocode line sample+=coeff*sprev-sprev2, whereas in Banks the nomenclature is Q0=coeff*Q1+Q2+sample). It is the Examiner’s position that an ordinary skilled artisan is quite capable of coding and/or using code in different programming languages and stored with different variable names into memory, and therefore that the differences in nomenclature and choice of demonstrative pseudocode for the same algorithm are not patentable distinctions.
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known aspects of the Goertzel algorithm to depend upon current and two preceding samples and all of the conventional pre/computation aspects of code of said algorithm with Moutsouriz’s Goertzel algorithm for the expected purpose of conventionally utilizing said algorithm and thus having the expected result of being utilized for Moutsouriz’s component condition monitoring. The Examiner additionally notes that Banks does not teach utilizing the envelope, however Moutsouriz taught the use of an envelope ([0073]) and that additionally or in the alternative the use or absence of said envelope is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the Examiner emphasizing that enveloping is commonsensically and conventionally utilized when it is the peaks of a signal that are of interest, and are conventionally and commonly associated with vibration/accelerometer data (canonical example is that for defect analysis of a rolling element bearing), and therefore the use/absence of the envelope is dependent upon the application as understood by and ordinary artisan (see prior art now of record for further factual evidence of the ordinary skill).

Regarding independent claim 6, as best understood,
 
 Moutsouriz teaches a computer program comprising instructions which, when the program is executed by a computer (Title “Improvements In Rotating Shaft And Component Monitoring, Methods And Communications Systems Therefor”; see fig. 2 for exemplary structure of rotating machine monitoring; [0098] “the invention may be embodied in many different forms, including computer program logic for use with a processor”; [0099]-[0102] additional computer implementation details; [0026] “real-time measurement and detection”; [0059] “analysis (or the possibility thereof) is performed in real-time; [0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; Abstract “monitoring and/or detecting the failure or other anomaly”; [0060] “failure detection is ongoing/automatic and in real-time”), cause the computer to:
continuously receive samples of input data  (input data inclusive of from sensors; [0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor and/or processor”; [0052]-[0057], [0089] exemplary alternative/additional sensors) based on at least one physical quantity  (inclusive of speed, vibration, electrical current, etc.) over time of a rotating machine (see Abstract and first paragraph of the description for exemplary rotating machines, and [0044] “invention may be broadly applied to many different applications where there is a rotating shaft”);
update in real-time M accumulator variables (see physical quantities and input data citations above), where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data (implicit to real-time use of Goertzel algorithm; additional obviousness analysis provided);
compute in real-time N spectral features (inclusive of magnitudes at failure frequencies), where N >= 1, based on the M accumulator variables and m supplemental variables (supplemental variables implicit to Goertzel, inclusive of well-known coefficients, and associated with memory; exemplary inclusive of specifying the particular frequencies for the filtering), where m >= 1 ([0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; [0030] “monitoring the and determining if there has been a change in magnitude of the spectral energy at the calculated at least one failure frequency”); and
determine a condition of the rotating machine based on the N spectral features ([0015] “indicated by the condition”);
wherein the M accumulator variables are updated in real-time based on the L samples or Lenv samples including the current sample sn or senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope and the N spectral features are computed in real-time by a Goertzel Algorithm (computations of iterations of samples implicit to Goertzel algorithm; additional obviousness analysis provided; [0073] “envelope”);
wherein the totality of the M accumulator variables is sufficient to determine the condition of the rotating machine (presumed operability of invention for so determining condition), and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data (Examiner notes that supplemental variables are part of preset/computed variables of Goertzel algorithm (e.g., target frequencies, sample rate, coefficients, associated memory, etc.; see additional obviousness analysis).
The Examiner notes with respect to the above teachings being shown in different figures and/or described in different portions of the disclosure (Moutsouriz breaks the disclosure into sections focused on individual components, measurements, analysis, energy, identification, organization, etc., rather than a full description of particular embodiments in a single section) and that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine Moutsouriz’s sensors for rotating machines with Moutsouriz component monitoring (Title) for the expected purpose of so providing component monitoring data thereof, to combine Moutsouriz’s broad application ([0044]) with Moutsouriz component monitoring for the expected purpose increasing utility and versatility of the component monitoring, to combine in the addition and/or alternative Moutsouriz’s monitoring of various physical quantities inclusive of speed, vibration, electrical current, etc. with Moutsouriz’s component monitoring for the expected purpose of providing additional/alternative data indicative of different applications and/or aspects thereof and thus providing more comprehensive and/or tailored monitoring of components, to combine Moutsouriz’s Goertzel algorithm ([0073]) with Moutsouriz’s component monitoring for the expected purpose of real-time analysis in a more computationally efficient manner thereby saving on time, hardware costs, and associated computational and/or memory space, and to combine Moutsouriz’s computer-implementation with Moutsouriz’s component monitoring for the expected efficiency and error reduction associated with automation via computer implementation, etc.
Moutsouriz does not explicitly state (emphasizing the lack of description of the well-known and understood Goertzel algorithm which so implicitly enables an ordinary artisan to at once so envisage): updating in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data; computing in real-time N spectral features, where N  >= 1, based on the M accumulator variables and m supplemental variables, where m >= 1; and determining a condition of the rotating machine based on the N spectral features wherein the M accumulator variables are updated in real-time based on the L samples or Lenv samples including the current sample sn or senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope and the N spectral features are computed in real-time by a Goertzel Algorithm wherein the totality of the M accumulator variables is sufficient to determine the condition of the rotating machine, and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data.
However:
The Examiner takes Official Notice that such dependence of the Goertzel algorithm (filter) on the current sample and the two previous samples and the precalculated/chosen coefficients and parameters is well-known and understood.
As factual evidence thereof, Banks teaches the Goertzel algorithm: updating in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data; computing in real-time N spectral features, where N  >= 1, based on the M accumulator variables and m supplemental variables, where m >= 1; wherein the M accumulator variables are updated in real-time based on the L samples including the current sample sn, a first preceding sample sn-1, and a second preceding sample sn-2 of the input data and the N spectral features are computed in real-time by a Goertzel Algorithm, and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data (see explanation of Precomputed constants, variables, and values, inclusive of for Q0, Q1, Q2 and iteration of updating (e.g., Q1 is just the value of Q0 last time), the block size, the sampling rate, the target frequency(s), and the determined magnitude of the target frequencies (page 1 “You can take the square root of this result to get the relative magnitude”) (The Examiner notes that comparison/mapping between the chosen nomenclature of variable names is most easily discernable from Applicant’s pseudocode description, see instant [0037]-[0051], and Bank’s formula’s; for example, in instant sn, sn-1, & sn-2 are sample, sprev, and sprev2 in the instant pseudo code resulting in pseudocode line sample+=coeff*sprev-sprev2, whereas in Banks the nomenclature is Q0=coeff*Q1+Q2+sample). It is the Examiner’s position that an ordinary skilled artisan is quite capable of coding and/or using code in different programming languages and stored with different variable names into memory, and therefore that the differences in nomenclature and choice of demonstrative pseudocode for the same algorithm are not patentable distinctions.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known aspects of the Goertzel algorithm to depend upon current and two preceding samples and all of the conventional pre/computation aspects of code of said algorithm with Moutsouriz’s Goertzel algorithm for the expected purpose of conventionally utilizing said algorithm and thus having the expected result of being utilized for Moutsouriz’s component condition monitoring. The Examiner additionally notes that Banks does not teach utilizing the envelope, however Moutsouriz taught the use of an envelope ([0073]) and that additionally or in the alternative the use or absence of said envelope is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the Examiner emphasizing that enveloping is commonsensically and conventionally utilized when it is the peaks of a signal that are of interest, and are conventionally and commonly associated with vibration/accelerometer data (canonical example is that for defect analysis of a rolling element bearing), and therefore the use/absence of the envelope is dependent upon the application as understood by and ordinary artisan (see prior art now of record for further factual evidence of the ordinary skill).

Regarding independent claim 11, as best understood,
 
 Moutsouriz teaches a system (Title “Improvements In Rotating Shaft And Component Monitoring, Methods And Communications Systems Therefor”; see fig. 2 for exemplary structure of rotating machine monitoring; [0098] “the invention may be embodied in many different forms, including computer program logic for use with a processor”; [0099]-[0102] additional computer implementation details; [0026] “real-time measurement and detection”; [0059] “analysis (or the possibility thereof) is performed in real-time; [0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; Abstract “monitoring and/or detecting the failure or other anomaly”; [0060] “failure detection is ongoing/automatic and in real-time”) comprising:
a rotating machine (see Abstract and first paragraph of the description for exemplary rotating machines, and [0044] “invention may be broadly applied to many different applications where there is a rotating shaft”);
at least one sensor configured to measure at least one physical quantity (inclusive of speed, vibration, electrical current, etc.) over time of the rotating machine ([0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor and/or processor”; [0052]-[0057], [0089] exemplary alternative/additional sensors); and
a data processing system communicatively connected to the at least one sensor, the data processing system ([0098] “computer program logic for use with a processor”; [0099]-[0102] additional computer implementation details) comprising:
an interface configured to receive samples of input data based on at least one physical quantity over time of the rotating machine ([0026] “Wireless remote monitoring”; [0100] “computer using any of various communication technologies, including, but in no way limited to, analog technologies, digital technologies, optical technologies, wireless technologies (e.g., Bluetooth), networking technologies, and inter-networking technologies”; and
a processor (processor with computer program) configured to:
continuously receive samples of input data based on at least one physical quantity (inclusive of speed, vibration, electrical current, etc.) over time of a rotating machine (input data inclusive of from sensors; [0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor and/or processor”; [0052]-[0057], [0089] exemplary alternative/additional sensors);
update in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data (implicit to real-time use of Goertzel algorithm; additional obviousness analysis provided);
compute in real-time N spectral features (inclusive of magnitudes at failure frequencies), where N >= 1, based on the M accumulator variables and m supplemental variables (supplemental variables implicit to Goertzel, inclusive of well-known coefficients, and associated with memory; exemplary inclusive of specifying the particular frequencies for the filtering), where m >= 1 ([0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; [0030] “monitoring the and determining if there has been a change in magnitude of the spectral energy at the calculated at least one failure frequency”); and
determine a condition of the rotating machine ([0015] “indicated by the condition”) based on the N spectral features;
wherein the M accumulator variables are updated in real-time based on the L samples or Lenv samples including the current sample sn or a senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope and the N spectral features are computed in real-time by a Goertzel Algorithm (computations of iterations of samples implicit to Goertzel algorithm; additional obviousness analysis provided; [0073] “goertzel” and “envelope”);
wherein the totality of the M accumulator variables is sufficient to determine the condition of the rotating machine (presumed operability of invention for so determining condition), and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data (Examiner notes that  supplemental variables are part of preset/computed variables of Goertzel algorithm (e.g., target frequencies, sample rate, coefficients, associated memory, etc.; see additional obviousness analysis);
wherein the at least sensor is further configured to provide the measured at least one physical quantity as samples of input data to the data processing system ([0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor and/or processor”; [0052]-[0057], [0089] exemplary alternative/additional sensors).
The Examiner notes with respect to the above teachings being shown in different figures and/or described in different portions of the disclosure (Moutsouriz breaks the disclosure into sections focused on individual components, measurements, analysis, energy, identification, organization, etc., rather than a full description of particular embodiments in a single section) and that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine Moutsouriz’s sensors for rotating machines with Moutsouriz component monitoring (Title) for the expected purpose of so providing component monitoring data thereof, to combine Moutsouriz’s broad application ([0044]) with Moutsouriz component monitoring for the expected purpose increasing utility and versatility of the component monitoring, to combine in the addition and/or alternative Moutsouriz’s monitoring of various physical quantities inclusive of speed, vibration, electrical current, etc. with Moutsouriz’s component monitoring for the expected purpose of providing additional/alternative data indicative of different applications and/or aspects thereof and thus providing more comprehensive and/or tailored monitoring of components, to combine Moutsouriz’s Goertzel algorithm ([0073]) with Moutsouriz’s component monitoring for the expected purpose of real-time analysis in a more computationally efficient manner thereby saving on time, hardware costs, and associated computational and/or memory space, and to combine Moutsouriz’s computer-implementation with Moutsouriz’s component monitoring for the expected efficiency and error reduction associated with automation via computer implementation, etc.
Moutsouriz does not explicitly state (emphasizing the lack of description of the well-known and understood Goertzel algorithm which so implicitly enables an ordinary artisan to at once so envisage): updating in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data; computing in real-time N spectral features, where N  >= 1, based on the M accumulator variables and m supplemental variables, where m >= 1; and determining a condition of the rotating machine based on the N spectral features wherein the M accumulator variables are updated in real-time based on the L samples or Lenv samples including the current sample sn or senv,n, a first preceding sample sn-1 or Senv,n-1 and a second preceding sample sn-2 or senv,n-2 of the input data or of an envelope and the N spectral features are computed in real-time by a Goertzel Algorithm wherein the totality of the M accumulator variables is sufficient to determine the condition of the rotating machine, and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data.
However:
The Examiner takes Official Notice that such dependence of the Goertzel algorithm (filter) on the current sample and the two previous samples and the precalculated/chosen coefficients and parameters is well-known and understood.
As factual evidence thereof, Banks teaches the Goertzel algorithm: updating in real-time M accumulator variables, where M >= 1, based on L samples including a current sample sn and at least one preceding sample Sn-1 of the input data; computing in real-time N spectral features, where N  >= 1, based on the M accumulator variables and m supplemental variables, where m >= 1; wherein the M accumulator variables are updated in real-time based on the L samples including the current sample sn, a first preceding sample sn-1, and a second preceding sample sn-2 of the input data and the N spectral features are computed in real-time by a Goertzel Algorithm, and wherein the m supplemental variables are temporarily needed for computing the N spectral features and the m supplemental variables are not based on the received samples of the input data (see explanation of Precomputed constants, variables, and values, inclusive of for Q0, Q1, Q2 and iteration of updating (e.g., Q1 is just the value of Q0 last time), the block size, the sampling rate, the target frequency(s), and the determined magnitude of the target frequencies (page 1 “You can take the square root of this result to get the relative magnitude”) (The Examiner notes that comparison/mapping between the chosen nomenclature of variable names is most easily discernable from Applicant’s pseudocode description, see instant [0037]-[0051], and Bank’s formula’s; for example, in instant sn, sn-1, & sn-2 are sample, sprev, and sprev2 in the instant pseudo code resulting in pseudocode line sample+=coeff*sprev-sprev2, whereas in Banks the nomenclature is Q0=coeff*Q1+Q2+sample). It is the Examiner’s position that an ordinary skilled artisan is quite capable of coding and/or using code in different programming languages and stored with different variable names into memory, and therefore that the differences in nomenclature and choice of demonstrative pseudocode for the same algorithm are not patentable distinctions.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known aspects of the Goertzel algorithm to depend upon current and two preceding samples and all of the conventional pre/computation aspects of code of said algorithm with Moutsouriz’s Goertzel algorithm for the expected purpose of conventionally utilizing said algorithm and thus having the expected result of being utilized for Moutsouriz’s component condition monitoring. The Examiner additionally notes that Banks does not teach utilizing the envelope, however Moutsouriz taught the use of an envelope ([0073]) and that additionally or in the alternative the use or absence of said envelope is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the Examiner emphasizing that enveloping is commonsensically and conventionally utilized when it is the peaks of a signal that are of interest, and are conventionally and commonly associated with vibration/accelerometer data (canonical example is that for defect analysis of a rolling element bearing), and therefore the use/absence of the envelope is dependent upon the application as understood by and ordinary artisan (see prior art now of record for further factual evidence of the ordinary skill).

Regarding claim 3, which depends on claim 1,
 
 Moutsouriz teaches wherein the input data includes vibrational data based on a vibration over time of the rotating machine or electrical data based on an electrical current or voltage over time provided to the rotating machine (Title “Improvements In Rotating Shaft And Component Monitoring, Methods And Communications Systems Therefor”; [0044] “invention may be broadly applied to many different applications where there is a rotating shaft”; [0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor”; [0088] “current”; [0043] “Electricity generated in the coils may be measured within the information system”; Examiner additionally notes that vibration data or other sensor data conventionally converted to electrical for digital analysis is a further broad yet reasonable interpretation for the input data including electrical current and/or voltage).

Regarding claim 12, which depends on claim 11,
 
 Moutsouriz teaches wherein the at least one sensor comprises at least one of: a vibrational sensor configured to measure a vibration over time of the rotating machine and to provide the measured vibration as samples of vibrational data to the data processing system, or  an electrical sensor configured to measure an electrical current, voltage, or magnetic field over time provided to the rotating machine and to provide the measured electrical current or voltage as samples of electrical data to the data processing system (Title “Improvements In Rotating Shaft And Component Monitoring, Methods And Communications Systems Therefor”; [0044] “invention may be broadly applied to many different applications where there is a rotating shaft”; [0059] “performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor”; [0088] “current”; [0043] “Electricity generated in the coils may be measured within the information system”; Examiner additionally notes that vibration data or other sensor data conventionally converted to electrical for digital analysis is a further broad yet reasonable interpretation for the input data including electrical current and/or voltage).
Regarding claim 4, which depends on claim 3,
 
 Moutsouriz teaches further comprising: continuously receiving at least one characteristic rotational speed of the rotating machine ([0026] “Knowledge of the rotational speed of the bearing (gained from being coupled to the rotating shaft) allows our algorithms to adjust according to this RPM”; [0054] “may determine the speed of rotation”; [0056] “failure frequencies are relative to the measured RPM”; [0059] “failure detection analysis (or the possibility thereof) is performed in real-time using an internal vibration and acoustic sensor, rotational speed sensor”); or determining in real-time the at least one characteristic rotational speed of the rotating machine based on the vibrational data by a real-time (does not explicitly state FLL method) Frequency Locked Loop method, wherein the M accumulator variables are updated based additionally on the rotational speed or harmonics thereof.

Regarding claim 13, which depends on claim 12,
 
 Moutsouriz teaches wherein the processor (processor with computer program) of the data processing system is further configured to:
continuously receive at least one characteristic rotational speed of the rotating machine ([0026] “Knowledge of the rotational speed of the bearing (gained from being coupled to the rotating shaft) allows our algorithms to adjust according to this RPM”; [0054] “may determine the speed of rotation”; [0056] “failure frequencies are relative to the measured RPM”; [0059] “failure detection analysis (or the possibility thereof); or determine in real-time the at least one characteristic rotational speed of the rotating machine based on the vibrational data by a real-time Frequency Locked Loop method (does not explicitly state FLL method), wherein the M accumulator variables are updated based additionally on the rotational speed or harmonics thereof.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Moutsouriz in view of newly cited Banks and in further view of newly cited Discenzo et al (US 7308322 B1; hereafter “Discenzo”).

Regarding claim 2, which depends on claim 1,
 
 Moutsouriz (as modified, see analysis of independent claim) suggests further comprising: deriving in real-time ([0026] “real-time measurement and detection”; [0059] “analysis (or the possibility thereof) is performed in real-time; [0073] “Perform a running goertzel filter (Bandpass filter) on real-time data to extract the spectral data”; [0060] “failure detection is ongoing/automatic and in real-time”) samples of an envelope ([0073] “envelope”) of the input data based on the samples of the input data, wherein the M accumulator variables are additionally or alternatively updated based on Lenv samples including a current sample senv,n and at least one preceding sample senv,n-1 of the envelope (see analysis of independent claim for details of obviousness of alternatively/additionally enveloping and implicitness/obviousness of sample indexing and calculations for the current and two previous samples).
Moutsouriz does not teach rectification followed by a low-pass filtering or by an asynchronous complex IQ envelope detector, or by an biquad filter approach.
Discenzo teaches rectification followed by a low-pass filtering (col. 17, line 53 through col. 18, line 5 “signal 104 passes through a rectifier 106, for example a diode, which forms a rectified signal 108. The rectified signal 108 passes through a low pass filter 110 which removes the high frequencies to form a relatively low frequency signal 112”; Title “Motorized System Integrated Control And Diagnostics Using Vibration, Pressure, Temperature, Speed, And/or Current Analysis”; reference claim 16 “diagnosing a health of the motorized system; means for prognosing a state of the motorized system”; col. 17, ll. 38-52 “enveloping”; col. 30, line 65 through col. 31 line 16 “Goertzel algorithm may be employed to extract this spectral component amplitude information using data sampled”; col. 34, ll. 20-42 “Goertzel algorithm may be advantageously employed to extract the component's amplitude” and “allowing real-time monitoring”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Discenzo’s rectification & subsequent low pass filtering of signals for diagnostics with Moutsouriz’s system and associated method, thereby providing signal conditioning inclusive of removing signal noise and thereby increasing speed, accuracy, and/or precision.

Regarding claim 5, which depends on claim 2,
 
 Moutsouriz (as modified, see analysis of independent claim) suggests wherein the N spectral features include at least one amplitude of at least one first frequency under investigation in the input data, when the M accumulator variables include the at least one first frequency under investigation, or at least one amplitude of at least one second frequency under investigation in the envelope, when the M accumulator variables include the at least one second frequency under investigation ([0030] “monitoring the and determining if there has been a change in magnitude of the spectral energy at the calculated at least one failure frequency”; [0073] “envelope”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856